DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/05/2021 has been entered.
 


Claim Interpretation
Applicant’s claimed amendment has been reviewed. However, it is not clear what Applicant intends to claim in terms of scope. The claims’ previous “secure communication channel” has been replaced with simply “secure communication.” This, Examiner believes, was in response to the previous 112 (first paragraph) rejection. However, given the broadest reasonable interpretation of “communication,” in the context of the claimed invention, Examiner interprets “secure communication” as the “content” of the secure communication(s). Therefore, the first secure communication is interpreted simply as the payment acceptance applet, while the second secure communication is interpreted as the at least one of a cryptographic certificate or a private key. This is evidenced by the fact that these two communication contents are different.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-10 and 12-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pirzadeh et al. (USPAP 2011/0078081) in view of Loh et al. (USPAP 2009/0143104) in view of Mizushima (USPAP 2006/0289659).


Pirzadeh does not explicitly teach a secure element being configured to execute a payment acceptance applet, the method comprising:
establishing, by a remote system, a first secure communication between the remote system and the secure element to enable loading of payment acceptance applets;
loading, by the remote system via first secure communication, the payment acceptance applet on the secure element, the payment acceptance applet selected based on a configuration of the mobile device;
activating, by the remote system via the first secure communication, the payment acceptance applet; 
performing a mutual authentication between the remote system and the payment acceptance applet; 
establishing, by the remote system, a second secure communication between the remote system and the payment acceptance applet, the second secure communication being different than the first secure communication; and
loading, by the remote system via the second secure communication,  at least one of a cryptographic certificate or a private key in the payment acceptance applet.
Loh teaches the concept of a secure element configured to execute a payment acceptance applet, the method comprising: establishing, by a remote system, a first secure communication between the remote system and the secure element to enable loading of payment acceptance applets; 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Pirzadeh to include this feature as taught by Loh in order to get the applet ready for future use.
Mizushima teaches the concept of performing a mutual authentication between the remote system and a payment acceptance applet; and
loading by a system via a second secure communication at least one of a cryptographic certificate or a private key in the payment acceptance applet, the second secure communication being different from a first secure communication (0049-0051, 0061).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Pirzadeh and Loh combination to include this feature as taught by Mizushima in order to enhance the security of the system/process.

Re claims 2, 9, 16 and 19: Pirzadeh, Loh and Mizushima are as discussed above. Loh further teaches wherein the first secure communication is established, prior to loading, by the remote system, the payment acceptance applet on the secure element (0043, 0068-0070). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Pirzadeh to include this feature as taught by Loh in order to get the applet ready for future use.


Re claims 3, 10 and 17: Pirzadeh, Loh and Mizushima are as discussed above. Loh further teaches wherein the remote system is at least one of a trusted service manager, a financial server or a third party server (0043, 0068-0070).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Pirzadeh to include this feature as taught by Loh for the obvious reason of enhancing the flexibility of the process/system.

Re claims 5-6, 12-13 and 20-21: Pirzadeh, Loh and Mizushima are as discussed above. Loh further teaches loading, by the remote system, in the payment acceptance applet, configuration data specific to a user of the mobile device, wherein the configuration data comprises at least one of a remote system’s hostname, connection credentials, custom tags, activated payment modules, country codes or currencies, wherein the configuration data is loaded in the payment acceptance applet via the second secure communication channel (0037, 0041-0043, 0068-0070).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Pirzadeh to include this feature as taught by Loh in order to get the applet ready for future use.

Re claims 7 and 14: Pirzadeh, Loh and Mizushima are as discussed above. Loh further teaches wherein the first secured communication is based on encryption keys (0043, 0068-0070).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Pirzadeh to include this feature as taught by Loh in order to enhance the security of the process/system.

Re claim 22: Pirzadeh, Loh and Mizushima are as discussed above. Loh further teaches wherein establishing the first secure communication channel includes: establishing the first secure communication channel via a non-secured communication channel or a partially-secured communication channel; and securing the first secure communication channel via usage of encryption keys or certificate (0037, 0041-0043, 0068-0070).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Pirzadeh to include this feature as taught by Loh in order to get the applet ready for future use.

 
Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-3, 5-10 and 12-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,892,403 (hereinafter referred to as “Fontaine1”) in view of Loh et al. and further in view of Mizushima (USPAP 2006/0289659). 
Claims 1-3, 5-10 and 12-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,504,101 (hereinafter referred to as “Fontaine2”) in view of Loh et al. and further in view of Mizushima (USPAP 2006/0289659). 
s 1-3, 5-10 and 12-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,504,102 (hereinafter referred to as “Fontaine3”) in view of Loh et al. and further in view of Mizushima (USPAP 2006/0289659). 

Claims 1-3, 5-10 and 12-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,558,971 (hereinafter referred to as “Fontaine4”) in view of Loh et al. and further in view of Mizushima (USPAP 2006/0289659). 

Re claims 1-3, 5-10 and 12-22: Fontaine1/Fontain2/Fontaine3/Fontaine4 teaches a method for managing a mobile device used as a payment terminal, the mobile device being distinct from a dedicated payment terminal, the mobile device implementing Point of Sale (POS) functionality provided by a secure element (claims).
Fontaine1/Fontain2/Fontaine3/Fontaine4 does not explicitly teach a secure element being configured to execute a payment acceptance applet, the method comprising:
establishing, by a remote system, a first secure communication between the remote system and the secure element;
loading, by the remote system via first secure communication, the payment acceptance applet on the secure element based on the configuration of the mobile device;
activating, by the remote system via the first secure communication, the payment acceptance applet; 
performing a mutual authentication between the remote system and the payment acceptance applet; 

loading, by the remote system via the second secure communication,  at least one of a cryptographic certificate or a private key in the payment acceptance applet.

Loh teaches the concept of a secure element configured to execute a payment acceptance applet, the method comprising: establishing, by a remote system, a first secure communication between the remote system and the secure element; loading, by the remote system via first secure communication, the payment acceptance applet on the secure element based on a configuration of the mobile device; activating, by the remote system via first secure communication, the payment acceptance applet (0043, 0068-0070). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Fontaine1/Fontain2/Fontaine3/Fontaine4 to include this feature as taught by Loh in order to get the applet ready for future use.
Mizushima teaches the concept of performing a mutual authentication between the remote system and a payment acceptance applet; and
loading at least one of a cryptographic certificate or a private key in the payment acceptance applet (0049-0051, 0061).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Fontaine1/Fontain2/Fontaine3/Fontaine4 and Loh combination to include this feature as taught by Mizushima in order to enhance the security of the system/process.
 
In re Karlson, 136 USPQ 184 and Ex parte Rainu, 168 USPQ 375.

Response to Arguments
Applicant's arguments filed 10/05/2021 have been fully considered but they are not persuasive.
Applicant asserts that the previous office action did not provide an indication of the features being taught by the other cited art due to the 112 (first paragraph rejection). 
Examiner respectfully disagrees. All the cited prior art references meet the claim limitations as indicated in the rejection above. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLABODE AKINTOLA whose telephone number is (571)272-3629.  The examiner can normally be reached on Mon-Fri 8:30a-6:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLABODE AKINTOLA/Primary Examiner, Art Unit 3691